Citation Nr: 1420874	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  09-34 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a left shoulder rotator cuff repair.

(The issue of entitlement to service connection for a left ankle disability will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to August 1974 and from July 1975 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The June 2008 rating decision denied the 38 U.S.C.A. § 1151 compensation benefit that was sought, and this decision was confirmed and continued in the August 2008 decision.  A notice of disagreement was received in August 2008, a statement of the case was issued in September 2009, and a substantive appeal was received in September 2009.

In January 2011, the Veteran testified before one of the undersigned Veterans Law Judges (VLJ).  In a March 2011 decision, the Board denied the Veteran's claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a Joint Motion for Remand in March 2012, requesting that the Court vacate the Board's March 2011 decision to the extent that it denied entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a left shoulder rotator cuff repair.  In a March 2012 Order, the Court granted the Joint Motion, vacating the Board's March 2011 decision with respect to the denial of the 38 U.S.C.A. § 1151 claim and remanding the case to the Board for compliance with directives that were specified by the Joint Motion for Remand.



The Board remanded the claim in September 2013 in order to schedule the Veteran for another hearing, which took place in November 2013 before another of the undersigned VLJs.

VLJs who participate in hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  By law, however, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (2013).  Therefore, this appeal is being decided by the panel of three VLJs listed below.

The Court has held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  However, during his November 2013 hearing, and in a contemporaneous written statement, the Veteran waived his opportunity to testify before a third VLJ.


FINDING OF FACT

The Veteran did not incur any additional left shoulder disability as a result of VA surgical treatment in April 2007 or December 2007.


CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 38 U.S.C. § 1151 for residuals of a left shoulder rotator cuff repair, as a result of VA medical treatment, are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 17.32 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a January 2008 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Although the notice did not address the "downstream" issues of a disability rating or effective date, this error is harmless as compensation is not being awarded in this, and therefore no disability rating or effective date will be assigned.  Moreover, the Veteran has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA treatment records, Social Security Administration (SSA) records, and identified private treatment records have been obtained and associated with the claims file.  VA also obtained an opinion from an independent medical expert (IME) in January 2013  to address medical questions pertinent to the Veteran's claim.  The IME reviewed the pertinent medical history, considered relevant evidence, and provided an opinion with a supporting explanation that enables the Board to make a fully informed decision on this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).



Further, as noted above, the Veteran testified at two Board hearings.  At these Board hearings, the Veteran had an opportunity to provide testimony in support of his claim for compensation under 38 U.S.C.A. § 1151, facilitated by questioning from the two undersigned Veterans Law Judges and his representative.  At the November 2013 hearing, the Veterans Law Judge discussed with the Veteran that in order to prove his claim, in pertinent part, he had to show that he had an additional left shoulder disability as a result of VA treatment and asked him if he had spoken to any private doctors or if anyone had given him an opinion on that matter.  He indicated that he had not.  There is no indication that outstanding records or other evidence exits might support the claim.  Moreover, the Board obtained a medical expert opinion in January 2013 to assist in supporting the claim.  

Thus, given the development undertaken by VA, including obtaining an IME opinion addressing the issue of whether the Veteran has any additional left shoulder disability as a result of VA treatment, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error with regard to the hearing officer's duties under section  3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.

Finally, in September 2013 the Board remanded the claim instructing that the Veteran be scheduled for a second hearing before the same Veterans Law Judge (VLJ) that conducted the prior hearing in January 2011.  However, because that VLJ was not available in November 2013, he was afforded a hearing before a different VLJ.  This was explained to the Veteran at the time of his November 2013 hearing and he indicated that this was acceptable to him.  As noted above, he has declined the opportunity to testify at a third hearing.  Thus, any noncompliance with the September 2013 remand is nonprejudicial.



II.  38 U.S.C.A. § 1151

The Veteran's claim for compensation under 38 U.S.C.A. § 1151 arises from left shoulder rotator cuff repair surgeries the Veteran received from VA in April 2007 and December 2007.

In statements and testimony throughout the duration of the appeal, the Veteran has maintained that he is entitled to compensation under 38 U.S.C.A. § 1151 for residuals of a left shoulder rotator cuff repair.  Specifically, he testified that he underwent surgery at the West Haven VA Medical Center (VAMC) in April 2007 and December 2007 and that the April 2007 surgery caused the need for a another corrective surgery in December 2007.  He reported in April 2007, he had surgery to correct a tear and reported that he had pins inserted in his shoulder which he was not aware of, after which his shoulder had gotten worse.  The Veteran testified that he continued to have severe pain following the April 2007 surgery and was provided a magnetic resonance imaging (MRI) scan, after which he underwent surgery in December 2007, although the Veteran stated that he was not told what was wrong, just that he needed surgery.  He reported that he believed that the physicians who performed his surgery were hiding things and mistakenly put pins into his shoulder which caused him a lot of grief and discomfort.  He stated that VA neglected his care after the first surgery and that there was a lack of after-care and no physical therapy.  Finally, the Veteran stated that the second surgery was performed to fix the first surgery, after which things were a lot easier and he felt a lot better, however, he still had difficulties with shoulder movement and pain.  At his hearing in November 2013, he indicated that he felt that the December 2007 surgery was successful.

Historically, VA outpatient treatment reports reflect that the Veteran had a history of a motor vehicle accident in 1995 which caused multiple injuries, including a left rotator cuff injury.  Additional records show he has had prior surgeries for a left rotator cuff repair in 1995, 1997, 2002 and 2003 by a private physician.

The Veteran was treated for left shoulder pain through September 2006, at which time he consulted with a VA physician to evaluate the possibility of surgical repair of the supraspinatus as conservative treatment had failed.  In September 2006, an MRI demonstrated a full thickness tear of the supraspinatus, the Veteran was noted to have a history of a left rotator cuff repair in 2003 and was diagnosed with a possible failed prior rotator cuff repair versus a new tear of the supraspinatus.

The Veteran underwent left rotator cuff repair surgery in April 2007.  Two weeks following the April 2007 surgery, the Veteran had normal post-operation shoulder radiographs.  He had been performing pendulum exercises at home with good pain relief, and denied any other complaints.  However, in June 2007 the Veteran complained of a three day history of bilateral shoulder pain and swelling.  He was later treated in August 2007 for severe pain in the left shoulder despite apparent good progress up until two weeks earlier.  He was diagnosed with likely mobilization tendonitis status post rotator cuff surgery four months ago.  A September 2007 MRI revealed that the Veteran had a re-tear of the left rotator cuff with continued pain. 

The Veteran underwent an additional rotator cuff repair in December 2007.  Thereafter, from January 2008 to May 2008, the Veteran's status post revision of a left rotator cuff repair was noted to be doing well with no reported issues.  Private treatment records dated July 2008 show the Veteran was "happy" with the surgery.

Subsequent records show the Veteran experienced additional left shoulder difficulties following a May 2010 motor vehicle accident. 

For a claims filed on or after October 1, 1997, the Veteran must show that the VA treatment in question resulted in additional disability, and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97 (Dec. 31, 1997).

In determining whether additional disability exists, the Veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident in which the claimed disease or injury was sustained (i.e., medical examination, training and rehabilitation services, or work therapy), is compared to his condition after such treatment, examination or program has stopped.  See 38 C.F.R. § 3.361(b) (2013).

In this case, this threshold element that the Veteran sustained an additional disability as a result of VA treatment has not been satisfied.  Prior to the April 2007 surgery, the Veteran experienced shoulder pain, and a September 2006 MRI showed a full thickness tear of the supraspinatus.  A few weeks after his April 2007 surgery, he again complained of shoulder pain, and a September 2007 MRI showed the Veteran had a re-tear of the left rotator cuff.  Although the April 2007 surgery did not improve the Veteran's condition, there is no indication that it worsened as a result or caused any additional disability.  A January 2013 IME opinion specifically stated that the disability the Veteran had after the failed April 2007 surgery was the same disability that he presented with prior to the surgery, with no additional disability shown.  The IME explained that the repair in April 2007 did ultimately fail; however, in light of the Veteran's prior history he had already had two failed rotator cuff surgeries in the past on the same side in addition to no fewer than six steroid injections to this shoulder.  The IME stated that the temporary disability that the Veteran had at the time of the failure of the April 2007 surgery was the same disability that he had presented to the VA clinic with prior to his operative fixation.

The IME opinion further stated unequivocally that the Veteran did not have any additional disability as a result of the December 2007 VA surgical procedure.  The IME noted that range-of-motion and strength testing conducted in July 2008 by the Veteran's private physician was the closer to "normal" than any other examination, and indicated that the Veteran had less disability after this second surgery.  These findings are consistent with the above records from 2008 which show the Veteran with no reported issues and being happy with the result, and show that there were no further left shoulder complaints until the May 2010 motor vehicle accident.

The IME opinion was based on a thorough review of the claims file, and is consistent with the records contained therein.  There is no other competent medical opinion to refute the findings of the IME or to otherwise suggest that the Veteran incurred any additional left shoulder disability as a result of VA surgical procedures in April 2007 and December 2007.  

While the Board has considered the Veteran's own statements in support of his claim, he has not demonstrated any specialized knowledge or expertise to indicate that he is capable of rendering a competent medical opinion.  Although lay persons are competent to describe symptoms and provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the question of whether the Veteran sustained an additional left shoulder disability as a result of VA treatment, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a lay person in the field of medicine, the Veteran does not have the training or expertise to render a competent opinion as to whether he had an additional left shoulder disability as a result of surgical treatment, as this is a medical determination that is too complex to be made based on lay observation alone.  Regardless, the Veteran's opinion is outweighed by the finding to the contrary by the January 2013 IME, as he is a medical professional who considered the pertinent evidence of record and found against the presence of any additional left shoulder disability as a result of the treatment provided by VA.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

As the overall weight of the evidence is against a finding that the Veteran incurred an additional left shoulder disability as a result of VA treatment, further inquiry into the proximate cause of any such disability and informed consent as they pertain to a claim under 38 U.S.C.A. § 1151 is not warranted.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of a left shoulder rotator cuff repair is denied.



___________________________________               _____________________________        
                 DEBORAH W. SINGLETON                                KELLI A. KORDICH
                  Veterans Law Judge                                           Acting Veterans Law Judge
              Board of Veterans' Appeals                                 Board of Veterans' Appeals


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


